Citation Nr: 0916560	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  04-17 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from August 1945 to 
November 1945, and from October 1950 to November 1951. He 
incurred a bayonet wound in Korea and was awarded the Purple 
Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico that denied the 
benefit sought on appeal. The appellant is the Veteran's 
spouse and custodian. In a December 2004 rating action, the 
RO granted a claim then pending on appeal for special monthly 
pension based on the need for aid and attendance. 

Previously, a Board decision issued in 1977 upheld the RO's 
severance of service connection for a nervous disorder. 
Reopening of that claim was subsequently denied by the Board 
in 1983, and then by the RO in September 1999. The RO has 
since considered the current claim for service connection for 
PTSD as an original claim, given that the issue of service 
connection for a psychiatric condition is a separate matter. 
See Samuels v. West, 11 Vet. App. 433, 436 (1998), citing 
Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) 
(observing that "a newly diagnosed disorder, whether or not 
medically related to a previously diagnosed disorder, can not 
be the same claim when it has not been previously 
considered."). See also Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008). Therefore, the claim on appeal is listed as on 
the title page.

In October 2006, the Board issued a decision which denied 
service connection for PTSD. The Veteran appealed this 
decision to the U. S. Court of Appeals for Veterans Claims 
(Court). The parties submitted a Joint Motion for Remand in    
May 2008 which the Court granted in an Order dated that same 
month, which vacated the October 2006 decision and returned 
the case to the Board for additional review. 
For the reasons indicated, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 
VA will notify the appellant if further action is required.


REMAND

Further development of the record is necessary to address the 
provisions of the Court's May 2008 Joint Motion for Remand, 
to consist of: (1) scheduling a comprehensive VA compensation 
and pension examination to address the issue of the proper 
clinical psychiatric diagnosis; and (2) affording sufficient 
notice under the Veterans Claims Assistance Act (VCAA) on the 
procedures to substantiate this claim.

For purposes of adjudicating the present matter, the criteria 
for establishing service connection for PTSD are: (1) medical 
evidence diagnosing PTSD; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and             
(3) medical evidence of a link between current symptomatology 
and the claimed  in-service stressor. 38 C.F.R. § 3.304(f) 
(2008). A diagnosis of PTSD must be established in accordance 
with 38 C.F.R. § 4.125(a), which provides that all 
psychiatric diagnoses must conform to the fourth edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV). 

The Board's October 2006 decision denied the Veteran's claim 
finding that upon review of VA psychiatric examination 
findings, and other pertinent clinical records, the competent 
evidence did not establish a diagnosis of PTSD. Under the 
applicable law, where the medical evidence does not 
demonstrate the existence of the current disability claimed, 
there is no basis to establish service connection. See Moore 
v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994). See also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."). The Board determined to be probative the 
reports of several psychiatric examinations dated from August 
1994 through August 2004 that each diagnosed a form of 
schizophrenic disorder, inclusive of an October 2002 
examination which expressly concluded that the Veteran did 
not fulfill the diagnostic criteria for PTSD. While a May 
2002 private psychiatrist's report had noted that the Veteran 
had symptoms of PTSD, the Board indicated that the 
psychiatrist nonetheless had been treating the Veteran on a 
continuous basis for approximately two decades for what he 
stated was clearly schizophrenia. 

The Court's May 2008 Joint Motion provided that under the 
duty to assist VA was required to provide a medical 
examination based on consideration of medical history and in 
sufficient detail to arrive at a reasoned decision. The 
parties to the Joint Motion considered that reliance upon the 
October 2002 VA examination report in particular was 
unwarranted. As indicated, the October 2002 VA examiner 
diagnosed schizophrenia, and ruled out PTSD. The Joint Motion 
concluded that the October 2002 examination report lacked 
adequate detail, citing amongst other factors that the 
examiner did not describe specific stressor events considered 
traumatic, discuss the Veteran's mental status or actual 
symptoms, or explain findings as to why the DSM-IV criteria 
for a diagnosis of PTSD were not met.       The Joint Motion 
requested that VA schedule a new examination as a more 
conclusive foundation upon which to render a decision.

Following consideration of the above rationale for the 
completion of another medical examination, there is likewise 
presently new evidence that directly bears upon the issue of 
the proper current diagnosis. A January 2006 VA psychiatric 
evaluation report states a principal diagnosis of 
schizophrenia, chronic undifferentiated type, severe, and a 
secondary diagnosis of PTSD features.             The 
psychiatrist determined that the Veteran's schizophrenia 
diagnosed post-service had first manifested on active duty 
two decades earlier, and that for this reason his psychosis 
was deemed service-connected. Although the report does not 
offer an actual PTSD diagnosis, nor link PTSD symptoms to a 
verified stressor, it merits review and analysis by a VA 
examiner for purpose of establishing the proper diagnosis in 
this case. 

In the course of further medical inquiry, if a PTSD diagnosis 
is confirmed, the next determination must consist of whether 
PTSD is due to a verified stressor. The Veteran's identified 
stressor consists of his participation in combat while in 
Korea, in particular, his wounding with a bayonet for which 
he was awarded a Purple Heart Medal. The incident and 
supporting details should be accepted as having occurred to 
the extent consistent with the circumstances of the Veteran's 
service. See 38 U.S.C.A. § 1154(b). 

In view of the foregoing, another VA examination must be 
scheduled to resolve whether a clinical diagnosis of PTSD is 
warranted, and provided this is established, whether the 
Veteran has PTSD that is linked to the verified stressor of 
record. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(c)(4) (2008) (VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim).

In addition, the Court's Joint Motion provided that the VCAA 
notice requirements were not met in accordance with 
applicable guidelines. During pendency of the claim, the RO 
had sent development letters to the Veteran dated in June 
2002 and February 2005. In order for VCAA notice to have been 
timely sent to the claimant, the notice must be provided in 
advance of the initial adjudication of the claim. See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) 
("Pelegrini II"). 

As the Court observed, although the June 2002 correspondence 
nominally met this requirement the letter concerned only 
stressor development, and it did not include the essential 
components of notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), to include notification to the 
claimant of any information and evidence that is necessary to 
substantiate the claim, and of the joint responsibility 
between VA and that claimant to obtain that additional 
evidence. The February 2005 correspondence meanwhile was 
outside the applicable constraints for timely notice. While 
that timing error alone did not preclude further 
consideration of the claim, the RO had not afforded the 
Veteran an opportunity to respond to the February 2005 letter 
and readjudicated his claim, to effectively cure the notice 
deficiency. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).                

The Board notes on review of the record that the factual 
circumstances involving VCAA notice are as described above. 
Notably, there is also on file an April 2006 VCAA notice 
response form which the appellant completed on the Veteran's 
behalf, stating that she had no other information or evidence 
to provide, which would the limit the degree to which the 
above-referenced timing error had any detrimental effect upon 
adjudication of this claim. See e.g., Medrano v. Nicholson, 
21 Vet. App. 165, 172-73 (2007) (where after VA provides a 
content-compliant VCAA notice albeit in an untimely manner to 
a claimant represented by an attorney, and the claimant 
informs VA that there is no further evidence to submit, the 
failure by the RO to conduct a subsequent readjudication is 
not prejudicial error).                  To ensure that the 
claimant has had a full opportunity to participate in the 
evidentiary development of the claim, however, another VCAA 
notice should be provided with a satisfactory timeframe for 
response, prior to readjudication of the claim through a 
Supplemental SOC (SSOC).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should provide the appellant 
with another VCAA notice letter in 
accordance with 38 U.S.C.A. §§ 5102, 5103 
and 5103A (West 2002 & Supp. 2008), and 
all other legal precedent, pertaining to 
the Veteran's claim for service connection 
for PTSD. This correspondence must 
specifically inform the claimant of any 
information and evidence that is necessary 
to substantiate the claim, including that 
which the claimant is expected to provide 
and that which VA will seek to provide on 
the claimant's behalf. The letter must 
also include an explanation of the 
information or evidence needed to 
establish a downstream disability rating 
and effective date for this claim, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).

2.	The RO/AMC should then schedule 
the Veteran for a VA psychiatric 
examination for purpose of determining 
whether he has PTSD due to a confirmed 
stressor from service.

The following considerations will govern 
the examination: 

a.	The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner. In addition to the specific 
directive of addressing the evidence of 
record as noted below, the examiner 
must acknowledge receipt and review of 
the claims folder, the medical records 
obtained and a copy of this remand. In 
all conclusions, the examiner must 
identify and explain the medical basis 
or bases, with identification of the 
evidence of record.

b.	The examiner should initially 
indicate whether the criteria for a 
clinical diagnosis of PTSD are met. In 
reaching this determination, it is 
requested that the examiner directly 
consider all reported and observed 
psychiatric symptoms, as well as 
consider the Veteran's account of his 
in-service stressors.                   
A detailed rationale should be stated 
as to whether the Veteran's symptoms 
meet each one of the components of the 
diagnostic criteria corresponding to 
PTSD under the DSM-IV. 

c.	Provided a diagnosis of PTSD is 
confirmed, the examiner must then 
determine whether the Veteran has PTSD 
that is due to his verified in-service 
stressor of participation in combat 
while in Korea including his wounding 
by a bayonet for which he was awarded 
the Purple Heart Medal.

d.	The VA examiner should also note 
review of the several VA and private 
treatment providers' reports that 
address the issues of the diagnosis and 
etiology of a psychiatric disorder, 
including but not limited to VA 
examination reports dated from August 
1994 through August 2004; the May 2002 
report of Dr. R.C.G., private 
psychiatrist; and the January 2006 
report of Dr. J.A.J., a VA 
psychiatrist. 

The examiner must state the medical basis 
or bases for this opinion. If the examiner 
is unable to render an opinion without 
resort to speculation, he or she should so 
state. 

3.	When the actions requested have 
been completed, undertake any other 
indicated development, if deemed by the 
RO/AMC to be appropriate under the law. 
Then readjudicate the claim for 
entitlement to service connection for 
PTSD.

4.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that the examination report does not 
contain sufficient detail, the RO/AMC must 
take any appropriate action by return of 
the report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (If the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.). If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
she must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond. Thereafter, if in 
order, the case should be returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
appellant are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts     are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the appellant until further 
notice is obtained, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of this claim. 

Both the Veteran and the appellant in the capacity as his 
legal custodian are advised that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the claim. The consequences for failure 
to report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2008). In the 
event that the Veteran does not report for the aforementioned 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The appellant need take no action unless she is notified to 
do so. She has the right to submit any additional evidence 
and/or argument on the matter the Board has remanded to the 
RO. Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

(CONTINUED ON THE NEXT PAGE)











This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




